DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallis 6,626,471.
In regard to claim 1, Mallis discloses a threaded connection for steel pipe, comprising: a tubular pin 28 provided adjacent to a steel-pipe body; and
a tubular box 29, the pin being inserted into the box such that the box and pin are made up, wherein the pin includes:
a pin shoulder surface 40, the pin shoulder surface being a circular surface provided on a tip of the pin, the pin shoulder surface being inclined such that its outer peripheral edge is located further toward the tip of the pin than its inner peripheral edge;

a pin sealing surface 38 provided on the outer peripheral surface of the pin and located between the pin shoulder surface and the male thread, the box includes;
a box shoulder surface 46, the box shoulder surface being a circular surface corresponding to the pin shoulder surface and provided at an interior end of the box, the box shoulder surface being inclined such that its outer peripheral edge is located further toward the interior end of the box than its inner peripheral edge;
a female thread 42 provided on an inner peripheral surface of the box to correspond to the male thread, the female thread being a wedge thread; and
a box sealing surface (32-34) provided on the inner peripheral surface of the box to correspond to the pin sealing surface 38,
when the connection has been made up, the pin shoulder surface is in contact with the box shoulder surface, a stabbing flank and a load flank of the male thread are in contact with a stabbing flank and a load flank, respectively, of the female thread, and the pin sealing surface is in contact with the box sealing surface (see fig. 4), and
a shoulder angle is 4 0 or larger (see col. 3, line 49), the shoulder angle being an angle formed by each of the pin shoulder surface and the box shoulder surface with a plane perpendicular to a pipe axis when the connection is not made up.
In regard to claim 2, wherein the shoulder angle is 400 or larger (see col. 3, line 49).
In regard to claim 3, wherein the shoulder angle is 600 or smaller (see col. 3, line 49).
In regard to claim 4, wherein the shoulder angle is 600 or smaller (see col. 3, line 49).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Erling, Noel, Sches, Goto, Mallis ‘720, Yamaguchi, Evans and Mallis ‘205 disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679